Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

St. Andrews Place,
(CCN: 04-5313),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-1702
Decision No. CR4544

Date: March 10, 2016

DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services (CMS) that
St. Andrews Place (Petitioner or facility) was not in substantial compliance with the
Medicare participation requirements at 42 C.F.R. § 483.25(h) and find its determination
that Petitioner’s noncompliance constituted immediate jeopardy was not clearly
erroneous. | also find as reasonable CMS’s imposition of a civil money penalty (CMP)
of $6,200 per day for April 9 through April 15, 2014, and a $150 per day CMP for April
16 through April 29, 2014.

I. Procedural Background

Petitioner is a long-term care facility in Conway, Arkansas. It participates in Medicare as
a skilled nursing facility and in Medicaid as a nursing facility. On April 16, 2014, the
Arkansas Office of Long Term Care (state agency) completed a complaint survey
because of Petitioner’s report to the state agency concerning elopement of a resident
(whom I will refer to as Resident 2) from the facility on April 9, 2014. By letter dated
June 13, 2014, CMS notified Petitioner that it concurred with the state agency’s findings,
and it was imposing a CMP of $6,200 per day for seven days of immediate jeopardy to
resident health and safety beginning April 9, 2014 and continuing through April 15, 2014,
and a CMP of $150 per day for 14 days beginning April 16, 2014 and continuing through
April 29, 2014 for noncompliance that was not immediate jeopardy, for a total CMP of
$45,500, for the deficiency cited at F-323 (42 C.F.R. § 483.25(h)) Free of Accidents
Hazards/Supervision Devices. CMS noted that as of the May 29, 2014 revisit, Petitioner
corrected its deficiencies and achieved substantial compliance with the requirements for
Medicare and Medicaid participation on April 30, 2014.

Petitioner timely requested a hearing before an administrative law judge (ALJ). I was
assigned this case for hearing and decision. | issued a prehearing order, which included a
briefing schedule, on August 26, 2014. The parties filed prehearing briefs (CMS PH Br.
and P. PH Br.) and proposed exhibits, CMS exhibits (CMS Exs.) 1-13, and Petitioner’s
exhibits (P. Exs.) 1-10, which were admitted without objection. Transcript (Tr.) at 8. On
August 5, 2015, I conducted a hearing by video teleconference to allow Petitioner to
cross-examine two CMS witnesses. I scheduled posthearing briefing. CMS filed a
posthearing brief and reply (CMS Br. and CMS Reply), and Petitioner chose to only file a
posthearing brief (P. Br.).

IL. Issues Presented

1. Whether Petitioner was in substantial compliance with the Medicare participation
requirement at 42 C.F.R. § 483.25(h);

2. Whether CMS’s determination of immediate jeopardy was clearly erroneous; and

3. Whether the $45,500 total civil money penalty CMS imposed is reasonable in
amount and duration.

III. Controlling Law

Sections 1819 and 1919 of the Social Security Act (Act) and the regulations at 42 C.F.R.
pt. 483 govern Petitioner’s participation in Medicare and Medicaid. Sections 1819 and
1919 of the Act provide the Secretary of Health and Human Services with authority to
impose remedies, including CMPs, against long-term care facilities for failure to comply
with participation requirements.

Regulations define the term “substantial compliance” to mean:

[A] level of compliance with the requirements of participation such that any
identified deficiencies pose no greater risk to resident health or safety than the
potential for causing minimal harm.

42 C.F.R. § 488.301.

The applicable regulations at 42 C.F.R. pt. 488 provide that state survey agencies, on
behalf of CMS, may survey facilities participating in Medicare and Medicaid to ascertain
whether the facilities are complying with participation requirements. 42 C.F.R.

§§ 488.10-488.28. The regulations contain special survey conditions for long-term care
facilities. 42 C.F.R. §§ 488.300-488.335. Under Part 488, a state or CMS may impose a
CMP against a long-term care facility if a state survey agency ascertains that the facility
is not complying substantially with participation requirements. 42 C.F.R. §§ 488.406,
488.408, and 488.430.

CMS may impose a per-day CMP for the number of days a facility is not in substantial
compliance or a per-instance CMP for each instance of the facility’s noncompliance. 42
C.F.R. § 488.430(a). A per-day CMP, which CMS imposed in this case, may range from
either $50 to $3,000 per day for less serious noncompliance or $3,050 to $10,000 per day
for more serious noncompliance that poses immediate jeopardy to the health and safety of
residents. 42 C.F.R. § 488.438(a)(2).

The Act and regulations make a hearing before an ALJ available to a long-term care
facility against which CMS has determined to impose one or more enforcement remedies.
Act §§ 1128A(c)(2), 1866(h); 42 C.F.R. §§ 488.408(g), 498.3(b)(13). The hearing before
an ALJ is a de novo proceeding. The Residence at Salem Woods, DAB No. 2052 (2006);
Cal Turner Extended Care, DAB No. 2030 (2006); Beechwood Sanitarium, DAB No.
1906 (2004); Emerald Oaks, DAB No. 1800, at 11 (2001); Anesthesiologists Affiliated,
DAB CR65 (1990), aff'd, 941 F.2d 678 (8th Cir. 1991). A facility has the right to appeal
a certification of noncompliance leading to an enforcement remedy. 42 C.F.R.

§§ 488.408(g)(1), 488.430(e), 498.3. However, the choice of remedies, or the factors
CMS considered when choosing remedies are not subject to review. 42 C.F.R.

§ 488.408(g)(2). A facility may challenge the scope and severity that CMS cites only ifa
successful challenge would affect the range of CMP amounts that CMS imposed or
would affect the facility’s Nurse Aid Training and Competency Evaluation Program. 42
C.F.R. § 498.3(b)(14), (d)(10)(i). CMS’s determination as to the scope and severity of
noncompliance “must be upheld unless it is clearly erroneous.” 42 C.F.R. §498.60(c)(2).
This includes CMS’s finding of immediate jeopardy. Woodstock Care Ctr., DAB No.
1726, at 9 (2000), aff’d, 363 F.3d 583 (6th Cir. 2003); see, e.g., Ridge Terrace, DAB No.
1834 (2002); Koester Pavilion, DAB No. 1750 (2000).

The standard of proof or quantum of evidence required is a preponderance of the
evidence. CMS has the burden of coming forward with evidence and making a prima
facie showing of a basis for imposition of an enforcement remedy. The survey Statement
of Deficiencies (SOD) may constitute prima facie evidence of the undisputed facts
asserted in it. See, e.g., Universal Health Care — King, DAB No. 2383 (2011). Petitioner
bears the burden of persuasion to show by a preponderance of the evidence that it was in
substantial compliance with participation requirements or any affirmative defense.
Batavia Nursing & Convalescent Inn, DAB No. 1911 (2004); Batavia Nursing

& Convalescent Ctr., DAB No. 1904 (2004), aff'd, Batavia Nursing & Convalescent
Center v. Thompson, 129 F. App’x 181 (6th Cir. 2005); Emerald Oaks, DAB No 1800;
Cross Creek Health Care Ctr., DAB No. 1665 (1998); Hillman Rehab. Ctr., DAB No.
1611 (1997), aff'd, Hillman Rehab. Ctr. v. United States, No. 98-3789 (GEB), 1999 WL
34813783 (D.N.J. May 13, 1999).

IV. Findings of Fact and Conclusions of Law

I. Petitioner was not in substantial compliance with 42 C.F.R.
§ 483.25(h)(F-323) because it did not take all reasonable steps to ensure
adequate supervision and assistance devices prevented a resident with a
foreseeable wandering risk to elope from its facility.

The quality of care regulation set forth in 42 C.F.R. § 483.25 generally requires that a
facility ensure each resident receives the necessary care and services to attain or maintain
the resident’s highest practicable physical, mental, and psychosocial well-being in
accordance with the resident’s comprehensive assessment and plan of care. The
regulation imposes specific obligations upon a facility related to accident hazards and
accidents. It states in relevant part:

(h) Accidents. The facility must ensure that —

(1) The resident environment remains as free of accident
hazards as is possible; and

(2) Each resident receives adequate supervision and
assistance devices to prevent accidents.

42 C.F.R. § 483.25(h).

A facility must “take all reasonable steps to ensure that a resident receives supervision
and assistance devices that meet his or her assessed needs and mitigate foreseeable risks
of harm from accidents.” Briarwood Nursing Ctr., DAB No. 2115 at 5 (2007); Guardian
Health Care Ctr., DAB No. 1943 at 18 (2004). The facility must anticipate what
accidents might befall a resident and take steps to prevent them. A facility is permitted
the flexibility to choose the methods it uses to prevent accidents, but the chosen methods
must constitute an “adequate” level of supervision under all the circumstances. See
Windsor Health Care Ctr., DAB No. 1902 at 5 (2003).
The SOD from the April 16, 2014 survey states that based on observation, record review,
and interview, Petitioner did not meet this requirement because it did not ensure that:
residents who were at risk for elopement wore Wanderguard transmitter bracelets, facility
staff monitored the bracelets for placement and functioning, the Wanderguard alarm
system was maintained and functioned correctly to alert staff in the event of exit-seeking
behavior by residents identified as elopement risks using Wanderguard transmitter
bracelets, and staff completed elopement risk assessments in order to evaluate and
implement needed interventions. CMS Ex. | at 1-2.

It was foreseeable that Resident 2 was at risk for wandering and elopement from the
facility. She was admitted to Petitioner’s facility on May 10, 2013. Her diagnoses
included vascular dementia with depression, altered mental status, anxiety disorder and
behavioral disturbance. P. Ex. 5 at 1, 3, 18, 20, 24. Her physician also ordered that she
should be monitored for wandering. P. Ex. 5 at 23, 26-27, 31, 34, 37, 39-40, 42-43, 47,
50, 53, 56, 60, 68. At the request of Resident 2’s family, Resident 2 began wearing a
Wanderguard bracelet in October 2013, although there is no mention of this in Resident
2’s plan of care nor are there any other interventions or strategies addressing this
behavior in her care plan until her elopement from the facility on April 9, 2014. CMS
Ex. 8 at 25; CMS Ex. | at 5, 21; but see CMS Ex. 8 at 28, indicating that Resident 2
began wearing a Wanderguard bracelet on October 4, 2013, which was checked once a
week from October 2013 through April 2014. Petitioner added goals and interventions
for Resident 2’s elopement problem to her care plan on April 9, 2014, after she eloped.
The interventions call for use of a Wanderguard bracelet, staff awareness of the potential
for Resident 2’s possible elopement, and “frequent visual checks.” CMS Ex. 8 at 25.
However, there is no mention in the care plan as to what constitutes frequent visual
checks and whose responsibility it is to make the frequent visual checks. A nurse’s note
for April 10, 2014 specifies that Resident 2 is to be checked visually every 15 minutes for
24 hours and then once an hour until further notice. CMS Ex. 8 at 35. However, the only
evidence there is of visual checks being performed is a check sheet dated April 15, 2014,
six days after Resident 2 eloped. P. Ex. 5 at 205.!

Petitioner noted Resident 2’s wandering as early as May 14, 2013. P. Ex. 5 at 181.
Nurses’ Progress Notes for the week of June 15, 2013 stated that Resident 2 tried to go
outside frequently without supervision and that she wandered the facility. P. Ex. 5 at 83-
84. Petitioner noted Resident 2’s increased wandering and confusion and identified these
as behavioral problems. CMS Ex. 8 at 31-34; P. Ex. 5 at 85, 87, 90, and 147. Social
Service Progress Notes also documented Resident 2 as a wanderer as early as August
2013, as well as on November 18, 2013 and February 14, 2014. CMS Ex. 8 at 26-27.
The Minimum Data Set quarterly assessment dated February 18, 2014, noted that she

' Although the form calls for visual checks every 15 minutes, a staff member primarily
initialed the form on an hourly basis, beginning on April 15, 2014, after the elopement
and during the survey. See P. Ex. 5 at 205- 31.
wandered daily. CMS Ex. 8 at 14. However, Petitioner’s Wander Data Collection Tool
form failed to identify Resident 2 on August 20, 2013 and November 18, 2013 as a
“wanderer,” despite documented instances of increased wandering to the contrary.
Compare CMS Ex. 8 at 19-20 with CMS Ex. 8 at 26-27.

It is undisputed that on April 9, 2014, Resident 2 exited Petitioner’s facility unnoticed
and unaccompanied. The last time anyone saw Resident 2 before her exit was at 5:26
p.m., walking in the hallway by the dining room. CMS Ex. | at 6. Before she exited the
building, staff brought her tray to the dining room, and because she was not present, a
CNA went to get her for dinner at 5:30 p.m. While the CNA was looking for Resident 2
in the facility, a visitor approached the CNA and told her that an older lady was standing
on the side of the road trying to catch a ride. CMS Ex. | at 7; CMS Ex. 8 at 44. The
CNA ran outside to the road and saw Resident 2 starting to get into a car. A bystander in
a car saw Resident 2 on the road, about a block from Petitioner’s facility, placed her in
her car, and returned her to the facility unharmed at 5:45 p.m. CMS Ex. 8 at 35, 42, 43,
44, 45, 60. Although Resident 2 wore a Wanderguard bracelet and that bracelet was
intact and on the resident, she exited and entered the building without any alarm sounding
and without any staff aware that she left the building. CMS Ex. 8 at 45; Tr. at 23.

Besides Resident 2, one other resident, Resident 1, wore a Wanderguard bracelet. CMS
Ex. | at 2. With the Wanderguard system, if either of these two residents approached,
neared, or tried to exit a door equipped with that system, an alarm should sound. P. Br. at
6; P. Ex. 8 at 1-2. The alarm should continue to sound until the system is reset with use
ofakey. P. Br. at 6. Petitioner also used a magnetic lock system on eight exit doors
which are supposed to be locked 24 hours a day. P. Ex. 8 at 1.? To exit the facility, a
staff member must enter a security code into the keypad. P. Br. at 6; P. Ex. 8.; Tr. at 19-
20. However, on the morning after Resident 2 eloped, the Maintenance Supervisor
discovered that at least one of the magnetic door locks on Exit North was not functioning
correctly. P. Ex. 8 at 2; CMS Ex. | at 16.

Petitioner chose to rely on the use of a Wanderguard system and its magnetic door locks
with an access code to prevent unauthorized exits by residents. Although Petitioner
relied on the Wanderguard system to notify staff of any attempted elopement, Petitioner
was aware of problems with the operation of the system as early as March 20, 2014.
CMS Ex. 10 at 11 (invoice from Petitioner’s security systems contractor regarding the
Wanderguard system triggering false alarms). The Maintenance Supervisor wrote an

> Although the declaration of the Maintenance Supervisor stated that eight exit doors
were equipped with a magnetic lock system requiring a code to exit, Petitioner’s Weekly
Exit Door Inspections form indicates nine alarmed exit doors. P. Ex. 8; CMS Ex. 8 at 39.
A map of the facility provided to the surveyor indicates 10 alarmed exit doors. CMS Ex.
10 at 18. The Maintenance Supervisor explained that the Main Entrance/Front Lobby
Door is not included on the Weekly Exit Door Inspection form. CMS Ex. | at 15.
email to the contractor on Tuesday April 8, 2014 stating that the Wanderguard system
was still malfunctioning. CMS Ex. 11 at 10; CMS Ex. 1 at 17 (the Maintenance
Supervisor told the surveyor that there had been problems with the system for as long as
he had been at the facility). By return email, the contractor said he would be sending
someone on Friday, April 11, 2014, who has experience with the system who should be
able to resolve the problem. CMS Ex. 10 at 11. There was supposition that at least one
of the magnetic door locks was not working and that Resident 2 may have exited through
the Exit North door. The surveyor reported the Maintenance Supervisor explained to her
during the survey that besides the problem with the magnetic lock on that door, the
Wanderguard unit for that door had been turned off. CMS Ex. 1 at 16. However, in his
declaration, the Maintenance Supervisor now states that the Wanderguard system was not
turned off on April 9, 2015. P. Ex. 8 at 2. Regardless, Resident 2 was able to elope from
the facility, and Petitioner theorized she exited behind a visitor who had a security code.
P. PH. Br. at 17. Ido not find it plausible, however, that a visitor would simply let a
resident exit if the Wanderguard alarm was functioning and sounded simultaneously with
Resident 2’s exit.

Petitioner did not take all reasonable steps to mitigate the foreseeable elopement risk of
residents known to wander. Petitioner presented no evidence that it informed facility
staff that the system was malfunctioning. There is no evidence that Petitioner instituted
other interventions or increased its supervision for the two residents at risk for elopement
in the absence of a fully functioning Wanderguard system. Petitioner’s failure to
adequately assess Resident 2 as a wanderer prior to her elopement, even though she
began to wear a Wanderguard bracelet in October 2013, also shows a lack of adequate
supervision. Petitioner should have assessed and care planned specific goals and
interventions in Resident 2’s care plan as soon as she was identified as a risk for
wandering.

With a malfunctioning Wanderguard system, and without any increase in supervision, it
was entirely foreseeable that an elopement could occur. Staff only first became aware of
Resident 2’s elopement because her meal tray was ready. Not one staff member was
aware that Resident 2 had left the building and walked off the facility’s property. It was
only after a visitor notified staff that a bystander picked up a resident, walking along the
side of the road, that staff realized where she was. Fortunately, Resident 2 was not
injured or harmed.

Even during the survey, the Wanderguard system failed to function properly.? While it
initially appeared to work on April 15, 2014 when the surveyor and Director of Nursing

> To compound the deficiency, on April 15, 2014 the surveyor found that Resident 2 had
removed her Wanderguard bracelet from her ankle without the knowledge of the care
staff. CMS Ex. | at 13.
checked it, on April 16, 2014, it failed to sound an alarm at one door until the surveyor
and Maintenance Supervisor actually placed the transmitter bracelet right next to the
metal system box located at the top of the door frame. CMS Ex. | at 17; Tr. at 24.

In sum, the evidence establishes that Petitioner failed to provide Resident 2, who had
foreseeable wandering tendencies, with adequate assistance devices and supervision to
prevent her elopement from the facility. The facility did not mitigate the foreseeable
risks by properly maintaining its Wanderguard system and proactively planning and
implementing increased monitoring for residents at risk of wandering.

2. CMS’s determination that the facility’s noncompliance posed
immediate jeopardy to resident health and safety for the period of
April 9 through April 15, 2014, is not clearly erroneous.

Immediate jeopardy exists if a facility’s noncompliance has caused, or is likely to cause,
“serious injury, harm, impairment, or death to a resident.” 42 C.F.R. § 488.301. CMS’s
determination as to the level of a facility’s noncompliance (which would include an
immediate jeopardy finding) must be upheld unless it is “clearly erroneous.” 42 C.F.R.
§ 498.60(c). The Board has explained repeatedly that the “clearly erroneous” standard
imposes on facilities a heavy burden to show no immediate jeopardy and has sustained
determinations of immediate jeopardy where CMS presented evidence “from which
‘[o]ne could reasonably conclude’ that immediate jeopardy exists.” See, e.g., Daughters
of Miriam Ctr., DAB No. 2067 at 7, 9 (2007); Barbourville Nursing Home, DAB No.
1962 at 11; Florence Park Care Center, DAB No. 1931 at 27-28 (2004).

Petitioner’s noncompliance placed Resident 2 and Resident 1, who was also an
elopement risk, in immediate jeopardy, and CMS’s determination was not clearly
erroneous. Here, Petitioner failed to adequately supervise Resident 2 and to provide
assistance devices and the kind of supervision necessary to prevent her elopement from
the facility unnoticed. It was fortuitous that the Resident suffered no actual harm, which
is not a requirement of an immediate jeopardy finding. The likelihood of serious harm or
death to Resident 2 was great due to her cognitive impairment. Once she eloped from the
facility, she was at high risk for injury from falling, being struck by a motor vehicle, and
harmful prolonged exposure to the outside elements if the bystander did not happen to
promptly rescue her.

3. The penalties imposed are reasonable as to amount and duration.

CMS imposed a penalty in the amount of $6,200 per day for the period of April 9 through
April 15, 2014 ($43,400), for the period of immediate jeopardy, and $150 per day for the
period of April 16 through April 29, 2014 ($2,100), after the immediate jeopardy was
abated but the deficiency remained. Based on a revisit on May 29, 2014, CMS
determined Petitioner corrected the remaining deficiencies and achieved substantial
compliance with the Medicare participation requirements on April 30, 2014. CMS Ex. 2
at 14.

CMS must consider several factors when determining the amount of a CMP (factors an
ALJ considers de novo when evaluating the reasonableness of the CMP that CMS
imposed): (1) the facility’s history of noncompliance; (2) the facility’s financial
condition, i.e., its ability to pay the CMP; (3) the severity and scope of the
noncompliance, the “relationship of the one deficiency to other deficiencies resulting in
noncompliance,” and the facility’s prior history of noncompliance; and (4) the facility’s
degree of culpability. 42 C.F.R. §§ 488.438(f), 488.404(b), (c). In addition, the “absence
of culpability is not a mitigating circumstance in reducing the amount of the penalty.” 42
C.E.R. § 488.438(£)(4).

The Board has repeatedly concluded that “an ALJ or the Board properly presumes that
CMS considered the regulatory factors and that those factors support the amount
imposed.” See, e.g., Pinecrest Nursing & Rehab. Ctr., DAB No. 2446 at 23 (2012).
Thus, CMS did not need to present evidence regarding each regulatory factor. Instead,
the burden was on Petitioner “‘to demonstrate, through argument and the submission of
evidence addressing the regulatory factors, that a reduction is necessary to make the CMP
amount reasonable.’” Jd. (quoting Oaks of Mid City Nursing & Rehab. Ctr., DAB No.
2375 at 26-27 (2011)).

Once a facility is found to be out of substantial compliance, it remains so until it
affirmatively demonstrates that it has achieved substantial compliance once

again. Premier Living and Rehab. Ctr., DAB No. 2146 at 23 (2008); Lake City Extended
Care, DAB 1658 at 12-15 (1998). The burden is on the facility to prove that it is
compliant with program requirements, and not on CMS to prove that deficiencies
continued to exist after they were discovered. Asbury Ctr. at Johnson City, DAB No.
1815 at 19-20 (2002). A facility’s return to substantial compliance usually must be
established through a resurvey. 42 C.F.R. § 488.454(a). To be found in substantial
compliance earlier than the date of the resurvey, the facility must supply documentation
“acceptable to CMS” showing that it “was in substantial compliance and was capable of
remaining in substantial compliance” on an earlier date. 42 C.F.R. § 488.456(e)
(emphasis added); Hermina Traeye Mem’l Nursing Home, DAB No. 1810 at 12 (2002)
(citing 42 C.F.R. §488.456(a), (e); Cross Creek Care Ctr., DAB No. 1665 (1998).

Where CMS determines to impose a per-day CMP, the regulation provides for penalties
of $3,050 to $10,000 per day for deficiencies constituting immediate jeopardy. 42 C.F.R.
§ 488.438(a)(1). Therefore, a $6,200 per day CMP for the period of April 9 through
April 15, 2014 is in the mid-level of the range of penalties CMS could impose for
deficiencies constituting immediate jeopardy. The facility was also cited for immediate
jeopardy in January 2014 for failing to properly maintain equipment, a transport van, and
failing to properly train staff to use that equipment (training on how to secure a
10

wheelchair in the transport van). CMS Ex. 13 at 14. Petitioner also provided no
evidence or argument that the amount of the CMP would present a financial hardship to
pay. Finally, the facility’s degree of culpability is high considering it was aware that the
Wanderguard system was malfunctioning, but nevertheless staff continued to rely on it as
one of the primary ways to alert staff of resident elopement.

As for the remaining CMP of $150 per day for the period of April 16 through April 29,
2014, Petitioner made no arguments regarding the penalty duration. Therefore, I find
ample support for the CMP amount and the duration of the immediate jeopardy from
April 9 through April 15, 2014, and the amount and duration of the $150 per day CMP
until Petitioner was determined to have returned to substantial compliance based upon the
results of the revisit survey.

V. Conclusion

I conclude that Petitioner was not in substantial compliance with 42 C.F.R. § 483.25(h),
CMS’s determination of immediate jeopardy for the period of April 9 through April 15,
2014, was not clearly erroneous, and the CMP that CMS imposed is reasonable in amount
and duration.

/s/
Joseph Grow
Administrative Law Judge

